The primary reason for allowance is that the cited prior art does not disclose a sheet manufacturing apparatus of structure claimed, the apparatus including a start control controlling a timing at which rotation of the drum is initiated and a timing at which movement of the belt is initiated (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.



/MARK HALPERN/Primary Examiner, Art Unit 1748